               Case 1:19-cv-05608-PKC Document 11 Filed 07/12/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                        X


TEXTBROKER INTERNATIONAL, TEC,
                                                                 I9-CV-05608-PKC
                            Plaintiff,

                  against
                                                                DECLARATION OF SERVICE
CHLOE SKUPNICK, DAVID THELIN and
NICOLE THELIN,

                            Defendants.

                                                        X

I, Richard J. Lombardo, pursuant to 28 U.S.C. § 1746, declare as follows:

          1.       I am over 18 years of age, a resident of Kings County and not a party to this

action.

          2.       On June 29, 2019, I served true copies of the Court’s Initial Pretrial Conference

Order dated June 28, 2019 (ECF 10) on the defendants in this action at their addresses listed

below by U.S. Mail:

          Chloe Skupnick
          392 Elrock Drive
          Chambersburg, PA 17201

          David Thelin
          386 N 1480 E
          Provo, UT 84606

          Nicole Thelin
          386 N 1480 E
          Provo, UT 84606

          I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.
                                                    L


                                                            Richard J. Lombardo
